DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:  
Claim 14, lines 1-2, “the agent reservoir and bolus chamber” should be amended as “the agent reservoir and the bolus chamber”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the user" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected by virtue of depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brewer et al. (US 2016/0058939).
Regarding claim 1, Brewer discloses 
A two-part bioactive agent delivery system (10, figs. 1-8C), the system (10) comprising: 
a disposable part (100, fig. 1. Examiner notes: see par. 0024 for part 100 being a disposable component that is disposed of after a single use) comprising: 
an agent reservoir (reservoir 120 with fluid 126, fig. 1 and par. 0023. Examiner notes: see also par. 0033, system 10 is configured to dispense insulin such that the user presses one or more of the buttons to change the dispensation rate of insulin or to request that a bolus of insulin be dispensed immediately or at a scheduled, later time. Therefore, the agent/fluid 126 is insulin), 

a piston (125, fig. 1 and par. 0023) movably disposed in the agent reservoir (120), the piston (125) configured to transfer bioactive agent (agent/fluid 126) from the agent reservoir (120) to the bolus chamber (146/147) (Examiner notes: see par. 0042, the flexible piston rod 370 is incrementally advanced forward (toward the reservoir 120) so as to dispense the medicine from part 100 by pressing against the piston 125. See fig. 2 and par. 0037, 146 includes 147 that extends from part 100 to a subcutaneous cannula 149 that is retained by a skin adhesive patch; the skin adhesive patch retains the infusion cannula 149 in fluid communication with the tissue or vasculature of the user so that the medicine dispensed through 147 passes through the cannula 149 and into the user’s body. Therefore, piston 125 is configured to transfer agent/fluid 126 from reservoir 120 to element 146/147 to the user’s body), and 
a transdermal patch (skin adhesive patch disclosed in par. 0037) include connection with the bolus chamber (146/147) and configured to transdermally deliver the bioactive agent (agent/fluid 126) to the user (Examiner notes: see fig. 2 and par. 0037, the skin adhesive patch retains the infusion cannula 149 in fluid communication with the tissue or vasculature of the user so that the medicine dispensed through 147 passes through the cannula 149 and into the user’s body. Therefore, the skin adhesive patch is connected with the bolus chamber 146/147 via the infusion cannula 149 and is configured to transdermally deliver agent/fluid 126 to the user’s body); 
a reusable part (200, fig. 1. Examiner notes: see par. 0024, the user can removably attach a new pump device having a new fluid cartridge to the reusable device 200 for the dispensation of fluid from a new fluid cartridge. Accordingly, the user is permitted to reuse the device 200 which includes complex or valuable electronics as well as a rechargeable battery 
a spring (406) extending from the piston (125) (Examiner notes: see figs. 8A-8C, the spring 406 extends from piston 125 when part 100 is connected to part 200), the spring (406) configured to become at least partially loaded when the disposable part (100) is connected to the reusable part (200) and the agent reservoir (120) contains the bioactive agent (agent/fluid 126) (Examiner notes: see figs. 8A-8C, when reservoir 120 is inserted to cavity 116 of part 100, spring 406 becomes partially loaded to connect the piston rod 370 with piston 125. Therefore, when part 100 with reservoir 120 filled with agent/fluid 126 is connected to part 200, spring 406 is partially loaded to connect the piston rod 370 with piston 125).
Regarding claim 10, Brewer discloses 
The two-part bioactive agent delivery system of claim 1, wherein the spring (406) is disposed in the disposable part (100) (see figs. 3-4, 8A-8C) prior to connecting the disposable part (100) to the reusable part (200).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yodfat et al. (US 2010/0130932).
Regarding claim 1, Yodfat discloses 
A two-part bioactive agent delivery system (the system shown in figs. 4A-4C with the needle unit 20 and the dispensing unit 10. See figs. 13A-13C for a clear view of the needle unit 20 and see figs. 24A-24B for a clear view of the dispensing unit 10), the system (10/20) comprising: 
a disposable part (part of 10 comprising reservoir 220. Examiner notes: see the top part of 10 shown in figs. 24A-24B for the disposable part of 10. See also par. 0022, the disposable part contains inexpensive components such as reservoir and tubes) comprising: 
an agent reservoir (220, figs. 24A-24B. Examiner notes: see abstract for the reservoir containing therapeutic fluid and see par. 0091 for the reservoir 220 is filled with therapeutic fluid (e.g.., insulin)), 
a bolus chamber (fluid delivery tube connecting the reservoir 220 with the outlet port 210, see figs. 24A-24B. Examiner notes: the fluid delivery tube is configured to hold the therapeutic fluid before the therapeutic fluid is delivered to the patient. Therefore, the fluid delivery tube meets the limitation of being a bolus chamber), 
a piston (110a, figs. 24A-24B) movably disposed in the agent reservoir (220), the piston (110a) configured to transfer bioactive agent (therapeutic agent/fluid) from the agent reservoir (220) to the bolus chamber (fluid delivery tube connecting the reservoir 220 with the outlet port 210, see figs. 24A-24B), and 
a transdermal patch (20) include connection (connection between the self-sealable septum 313 and the outlet port 210 shown in figs. 13A-13C) with the bolus chamber (the fluid delivery tube from the reservoir 220) and configured to transdermally deliver the bioactive agent (therapeutic agent/fluid) to the user (Examiner notes: see figs. 13A-13C for the connection 
a reusable part (part of 10 comprising driving mechanism 120. Examiner notes: see the bottom part of 10 shown in figs. 24A-24B for the reusable part of 10. See also par. 0022, the reusable part contains a driving mechanism and other relatively expensive components) comprising a power source (118, figs. 24A-24B and pars. 0145-0146) and control electronics (120, figs. 24A-24B and pars. 0145-0146), the control electronics (120) configured to deliver bioactive agent (therapeutic agent/fluid) from the bolus chamber (the fluid delivery tube connecting the reservoir 220 with the outlet port 210, see figs. 24A-24B) to the transdermal patch (20) (Examiner notes: see figs, 24A-24B and pars. 0145-0146, 120 is configured to drive the piston rod 110b forward which causes the delivery of the therapeutic agent from the reservoir 220 to the fluid delivery tube to the transdermal patch 20 and then to the patient’s body); and 
a spring (113/113’, figs. 24A-24B and par. 0145) extending from the piston (110a), the spring (113/113’) configured to become at least partially loaded (compressed, par. 0145) when the disposable part (top part of 10 shown in figs. 24A-24B) is connected to the reusable part (bottom part of 10 shown in figs. 24A-24B) and the agent reservoir (220) contains the bioactive agent (therapeutic agent/fluid) (Examiner notes: see figs. 24A-24B and par. 0145, when the reservoir 220 is being filled or is full, springs 113/113’ are in the compressed state. The dispensing unit 10 includes the driving mechanism 120 having the piston rod 110b loaded with driving springs 113/113’. The driving springs 113/113’ apply additional force to the piston 110a during motion inside the reservoir 220. Therefore, the springs 113/113’ are configured to become at least partially loaded when the disposable part of 10 is connected to the reusable part of 10 and the reservoir 220 is filled with therapeutic agent/fluid).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shergold et al. (US 2015/0057616).
Regarding claim 1, Shergold discloses 
A two-part bioactive agent delivery system (the system 1/800 shown in figs. 7A-7C. Examiner notes: see also fig. 1 for the schematic structural and functional view of the system), the system (1/800) comprising: 
a disposable part (2/25, figs. 7A-7C. Examiner notes: see par. 0148 for disposable housing 25 and reusable housing 20 wherein the disposable housing 25 forms the housing of a disposable module 2 and the reusable housing 20 forms the housing of a reusable module 3. See also par. 0022 for the components of the disposable module) comprising: 
an agent reservoir (100, fig. 1 and par. 0123. Examiner notes: see par. 0022 for the disposable module comprises the reservoir), 
a bolus chamber (200, fig. 1 and par. 0124. Examiner notes: see par. 0022 for the disposable module comprises the dosing unit/bolus chamber), 
a piston (110, fig. 1 and par. 0135) movably disposed in the agent reservoir (100), the piston (110) configured to transfer bioactive agent (insulin, par. 0135) from the agent reservoir (100) to the bolus chamber (200) (Examiner notes: see fig. 1, reservoir 100 is connected to the chamber 200 via the dosing unit inlet 215. See also pars. 0121-0127 for the method of injecting the liquid drug into the patient’s body with a step of charging the metering cavity 207 by drawing drug from the reservoir 100 into the metering cavity 207 of the chamber 200 via the dosing unit inlet 215a. Therefore, piston 110 is configured to transfer fluid/insulin from reservoir 100 to chamber 200), and 
a transdermal patch (800) include connection (850) with the bolus chamber (200) (see figs. 1 and 7A-7C) and configured to transdermally deliver the bioactive agent (insulin, par. 0135) to the user (see figs. 1, 7A-7C, pars. 0121-0127, 0188, and 0190); 

a spring (150, fig. 1 and par. 0136) extending from the piston (110), the spring (150) configured to become at least partially loaded when the disposable part (2/25) is connected to the reusable part (3/20) and the agent reservoir (100) contains the bioactive agent (insulin, par. 0135) (Examiner notes: see par. 0136 and fig. 1, spring 150 is provided to exert a biasing force onto piston 110. Therefore, spring 150 is configured to become at least partially loaded to exert a biasing force onto piston 110 when disposable part 2/25 is connected to reusable part 3/20 and reservoir 100 is filled with insulin).
Regarding claim 2, Shergold discloses 
The two-part bioactive agent delivery system of claim 1, further comprising a valve (205/210, fig. 1 and par. 0137) between the agent reservoir (100) and the bolus chamber (200), the valve (205/210) configured to allow the bioactive agent (insulin, par. 0135) to move from the agent reservoir (100) to the bolus chamber (200) (Examiner notes: see par. 0139, by rotating movable member 205 with respect to stationary member 210, the valve state is switchable between an inlet state for drawing drug from the drug-filled cartridge section 105 of reservoir 
Regarding claim 3, Shergold discloses 
The two-part bioactive agent delivery system of claim 2, wherein the valve (205/210, fig. 1 and par. 0137) is further configured to allow the bioactive agent (insulin, par. 0135) to move from the bolus chamber (200) to the transdermal patch (800) (Examiner notes: see par. 0139, by rotating movable member 205 with respect to stationary member 210, the valve state is switchable to an outlet state for discharging the metering cavity 207 of chamber 200 by reducing the active volume 207a, therefore, fluid/insulin is delivered to patch 800 and then to the patient’s body).
Regarding claim 4, Shergold discloses 
The two-part bioactive agent delivery system of claim 2, wherein the valve (205/210, fig. 1 and par. 0137) is a rotatable valve (205. Examiner notes: see par. 0139, by rotating movable member 205 with respect to stationary member 210, the valve state is switchable between an inlet state and an outlet state) having a range of motion between 600 and 900 (Examiner notes: see par. 0165, the rotational angle of movable member 205 is favorably limited by the stops to an angle less than a full rotation, e.g., 600).
Regarding claim 5, Shergold discloses 
The two-part bioactive agent delivery system of claim 1, further comprising a second piston (225, fig. 1 and par. 0138) movably disposed in the bolus chamber (200), the second piston (225) configured to transfer bioactive agent (insulin, par. 0135) from the bolus chamber (200) to the transdermal patch (800) (Examiner notes: the drive unit 300 is configured to displace piston 225 in the delivery direction D, therefore, delivering the fluid/insulin from chamber 200 to patch 800 and then to the patient’s body).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 2016/0058939) in view of Hanson et al. (US 2013/0190683).
Regarding claim 9, Brewer discloses the two-part bioactive agent delivery system of claim 1, as set forth above, except for further comprising a connection indicator operatively connected to the control electronics to provide an indication that the reusable part has been connected to the disposable part.
Brewer only discloses the system (10) comprising a disposable part (100, fig. 1) and a reusable part (200, fig. 1) wherein the disposable part (100) is connected to the reusable part (200) such that the electrical connector (118) of the disposable part (100) is aligned with the complementary electrical connector (218) of the reusable part (200) (see par. 0032).
However, Hanson teaches a system (figs. 8 and 48) comprising a first part 101, a second part 102, and a connection indicator wherein the connection indicator provides an indication that the first part 101 and the second part 102 are properly connected in a case where the first interactive element 104 and the second interactive element 106 interact (par. 0164).
.
 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat et al. (US 2010/0130932) in view of Shapley et al. (US 2016/0339174).
Regarding claim 11, Yodfat discloses the two-part bioactive agent delivery system of claim 1, as set forth above, except for wherein the spring is disposed in the reusable part prior to connecting the disposable part to the reusable part.
Yodfat only discloses the piston rod 110b configured to connect to the screw nut 114 (see figs. 24A-24B) such that rotation of the screw nut 114 causes rotation of the piston rod 110b and as such its translation along the axis 1000 to deliver the therapeutic agent/fluid to the patient’s body (par. 0146). Yodfat discloses the screw nut 114 can be disposed inside the reusable part 100 (par. 0145). Yodfat also discloses the springs 113/113’ being initially compressed and the springs 113/113’ apply additional force to the piston 110a during motion inside the reservoir 220 (par. 0145).
However, Shapley teaches a therapeutic delivery system comprising two parts (the body 21 and the disposable insulin cartridge 26, see fig. 2 and par. 0030) wherein the body 21 comprises a spring 22 and a biasing member 23, and the disposable insulin cartridge 26 comprises a reservoir 27, and wherein when the body 21 and the cartridge 26 are in engagement, the reservoir 27 displaces the biasing member and compresses the spring 22. The biasing force pressurizes the insulin in the reservoir 27 which is then delivered to the patient’s body (par. 0031).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of U.S. Patent No. 10,232,156 (Netzel et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is fully contained within the claims of the patent publication, see below.
Regarding claim 1, see claims 1 and 2 of Netzel.
Regarding claim 2, see claim 1 of Netzel. Examiner notes: the limitation “a valve having a first position communicating the agent reservoir with the bolus chamber” of claim 1 of Netzel reads on claim 2 of the instant application.
Regarding claim 3, see claims 1 and 2 of Netzel. Examiner notes: the limitation “a valve having a second position communicating the bolus chamber with the agent outlet” of claim 1 of Netzel and the limitation “a transdermal patch communicating with the outlet and adapted to transdermally deliver the bioactive agent to a user” of claim 2 of Netzel read on claim 3 of the instant application.
Regarding claim 4
Regarding claim 5, see claim 1 of Netzel. Examiner notes: the limitation “a bolus chamber, the bolus chamber comprising a piston movable disposed in a chamber” of claim 1 of Netzel reads on claim 5 of the instant application.
Regarding claim 6, see claim 1 of Netzel. Examiner notes: the limitation “a second spring extending between the bolus chamber and a surface the second spring being at least partially loaded when a quantity of the bioactive agent is present in the bolus chamber” of claim 1 of Netzel reads on claim 6 of the instant application.
Regarding claim 7, see claim 10 of Netzel.
Regarding claim 8, see claim 6 of Netzel.
Regarding claim 9, see claim 15 of Netzel.
Regarding claim 10, see claim 8 of Netzel.
Regarding claim 11, see claim 9 of Netzel.
Regarding claim 12, see claim 3 of Netzel.
Regarding claim 13, see claim 4 of Netzel.
Regarding claim 14, see claim 14 of Netzel.
Regarding claim 15, see claim 14 of Netzel.

Allowable Subject Matter
Claim(s) 6-8 and 12-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the 112(b) and/or the double patenting rejections.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Brewer et al. (US 2016/0058939), Yodfat et al. (US 2010/0130932), and Shergold et al. (US 2015/0057616).
Regarding claim 6, the cited prior arts fail to disclose/teach among all the limitation or render obvious a two-part bioactive agent delivery system comprising a second spring extending from the second piston, the second spring configured to become at least partially loaded when the bioactive agent is in the bolus chamber, in combination with the total structure and function as claimed.
Brewer only discloses the bolus chamber being the infusion set 146/147.
Yodfat only discloses the bolus chamber being the fluid delivery tube between the reservoir 220 and the outlet port 210 (see figs. 24A-24B).
Shergold only discloses the bolus chamber 200 with piston 225 (see fig. 1).
No combination of prior art was found to teach or suggest each and every element of claim 6.
Claim 7 are objected by virtue of depending on claim 6.
Regarding claim 8, the cited prior arts fail to disclose/teach among all the limitation or render obvious a two-part bioactive agent delivery system comprising a transdermal patch with a polypropylene membrane, in combination with the total structure and function as claimed.
Brewer only discloses a skin adhesive patch that secures the subcutaneous cannula 149 and in the infusion site (par. 0037 and fig. 2).
Yodfat only discloses a patch (20) adhered to the skin (see fig. 4A and par. 0089).
Shergold only discloses a patch (800) configured to couple to the injection system 1 to deliver fluid to patient’s body (see figs. 7A-7C and par. 0188).
No combination of prior art was found to teach or suggest each and every element of claim 8.
Regarding claim 12, the cited prior arts fail to disclose/teach among all the limitation or render obvious a two-part bioactive agent delivery system comprising a solvent recovery element configured to receive gaseous phase solvent from the transdermal patch, in 
Regarding claim 13, the cited prior arts fail to disclose/teach among all the limitation or render obvious a two-part bioactive agent delivery system comprising a vapor permeable barrier in the disposable part adjacent to the transdermal patch, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 13.
Regarding claim 14, the cited prior arts fail to disclose/teach among all the limitation or render obvious a two-part bioactive agent delivery system comprising an agent reservoir and a bolus chamber configured to contain a bioactive agent and a solvent solution comprising alcohol and water, in combination with the total structure and function as claimed.
Brewer only discloses an agent reservoir (120) and a bolus chamber (146/147) configured to contain a bioactive agent and a solution (fluid 126, fig. 1 and par. 0023).
Yodfat only discloses an agent reservoir (220) and a bolus chamber (the fluid delivery tube (tube connecting the reservoir 220 with the outlet port 210) configured to contain a bioactive agent and a solution (therapeutic fluid, abstract).
Shergold only discloses an agent reservoir (100) and a bolus chamber (200) configured to contain a bioactive agent and a solution (insulin fluid, par. 0135).
No combination of prior art was found to teach or suggest each and every element of claim 14.
Claim 15 are objected by virtue of depending on claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783